Citation Nr: 1542037	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  04-36 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL) for accrued benefits purposes.

2.  Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The appellant and her son, Mr. M. I.

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The late Veteran served on active duty in the United States Air Force (USAF) from May 1968 to May 1972.  He died in February 2009.  The appellant in the present appeal is his surviving widow.  She submitted a claim for dependency and indemnity compensation (DIC) benefits in March 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for service connection for the Veteran's cause of death.  The Board notes that this is also a claim of entitlement to service connection for NHL for accrued benefits purposes, as this was a pending claim, inter alia, at the time of the Veteran's death in February 2009.

In July 2011, the appellant and her son, Mr. M. I., accompanied by the appellant's attorney, presented oral testimony in support of her claim at hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of this hearing has been associated with the claims file for review and consideration.  

In November 2011, the Board remanded the case to the agency of original jurisdiction for additional evidentiary development.  Following this development, the denial of the appellant's claim was confirmed in a supplemental statement of the case.  The case was returned to the Board in March 2014.  In a May 2014 appellate decision, the Board denied the aforementioned issues inter alia. The appellant appealed this determination to the United States Court of Appeals for Veterans' Claims (Court).  
In May 2015, the appellant and the Secretary of VA jointly moved to vacate that part of the May 2014 Board decision denying service connection for the Veteran's cause of death and service connection for NHL for accrued benefits purposes due to a procedural irregularity that adversely impacted the appellant's right to due process.  Specifically, the parties to the joint motion found that copies of relevant records obtained by VA from the Defense Personnel Records Retrieval System (DPRIS) and reviewed in conjunction with claim on appeal were not also provided to the appellant for her consideration and an opportunity to respond, despite her request for these specific documents.  The Court granted the joint motion in May 2015, remanding the case to the Board for rectification of the due process irregularity and then appellate readjudication of the aforementioned issues.  (The portion of the May 2014 Board decision that denied the appellant's claim for service connection for a chronic skin disorder other than bilateral foot dermatitis for accrued benefits purposes was not appealed by the claimant to the Court and remains undisturbed.)  The Board notes at this point that copies of the requested DPRIS records have been provided to the appellant and her representative and they have given an opportunity to respond.  Accordingly, the procedural irregularity that formed the basis for the Court's vacatur of the pertinent part of the May 2014 Board decision has been resolved.  As there has been substantial compliance with the May 2015 joint motion and Court remand, the appeal is now properly before the Board for appellate readjudication.    


FINDINGS OF FACT

1.  The Veteran died in February 2009; his primary cause of death was myeloplastic syndrome due to, or as a consequence of, chemotherapy for treatment of non-Hodgkin's lymphoma. 

2.  The Veteran served at the Royal Thai Air Force Base (RTAFB) in U-Tapao, Thailand, from June 1970 to May 1971 during his period of active service.
3.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service, nor did he allege such service or visitation during his lifetime. 

4.  The Veteran, during his lifetime, has presented a credible account of having duty assignments that required him to operate in the outer perimeter of the U-Tapao RTAFB during active military service.

5.  The Veteran was exposed to chemical herbicides containing dioxin (Agent Orange) during active service and his diagnosis during his life of non-Hodgkin's lymphoma is presumed to have been caused by that exposure.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was incurred in active duty for accrued benefits purposes.  38 U.S.C.A. §§ 1101, 1110, 1310, 5121, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2015).

2.  Non-Hodgkin's lymphoma (a disease incurred in service) materially caused or contributed to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.402 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The appellant's claims of entitlement to service connection for NHL for accrued benefits purposes and service connection for the Veteran's cause of death are being granted in full by the Board.  Any error related to VA's duties to notify and assist with regard to these issues, pursuant to the VCAA, is thereby rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

II.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL) for accrued benefits purposes.

As previously noted, the Veteran died in February 2009 at the age of 60.  At the time of his death, the Veteran had a pending claim, inter alia, of entitlement to service connection for NHL. 

VA medical records associated with the Veteran's claim establish that NHL was first diagnosed in April 1995, over 20 years after his discharge from service.  This cancer diagnosis was based on tissue biopsy findings.    

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, at 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The statute concerning accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A .  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in February 2009.  Accordingly, the new provisions concerning accrued benefits apply.

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  (West 2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d) (2015).  

The Board now considers the factual assertion of the late Veteran and his widow that he was exposed to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Generally, veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including non-Hodgkin's lymphoma, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e).  

The late Veteran's essential contention was that during his period of active Air Force service he was exposed to chemical herbicides that were applied to control the vegetation growing around the airbase perimeter of the U-Tapao RTAFB and that his diagnosis of NHL was the result of such exposure.  The appellant maintains this contention in her present claim for VA compensation for NHL for accrued benefits purposes.   

The Veteran's service personnel records and his own statements regarding his military service do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active duty from May 1968 to May 1972.  According to his military records, he served in the United States Air Force in a non-flying capacity as an aircraft weapons mechanic/armorer and was stationed only in Thailand at the U-Tapao RTAFB for the entirety of his overseas service in Indochina, from mid-June 1970 to late May 1971.  The records definitively state that he did not serve in, or otherwise visited the Republic of Vietnam during active duty, and the Veteran himself has denied during his lifetime ever setting foot in Vietnam during the entirety of his military service.  

The late Veteran claimed that he was exposed to Agent Orange while serving as a bomb loader for B-52D warplanes based at U-Tapao RTAFB.  During his lifetime, he presented evidence that, for safety purposes, the bomb storage area at U-Tapao was intentionally located adjacent to the airbase perimeter, a safe distance away from valuable military assets such as parked aircraft and the living facilities of airbase personnel.  The Board finds that his statements of having to frequently visit this area are credible as they are consistent with his military duties.  The late Veteran stated that in order to maintain base security, the vegetation surrounding the U-Tapao airbase perimeter had to be constantly cleared away and that chemical herbicides were used towards this end, resulting in his alleged in-service exposure to Agent Orange.  The Veteran's NHL is a cancerous disease that, by regulation, is presumptively linked to Agent Orange exposure.  Therefore, the late Veteran's surviving spouse contends that service connection is warranted for NHL for accrued benefits purposes.

By history, commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets.  The military has kept records of specific commercial herbicides used at its facilities since 1957. 

In this regard, there have been important changes in the protocols involved with VA's development of claims based on alleged exposure to dioxin-based herbicides in Thailand.  A May 2010 VA Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam War era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The report observes that some evidence indicates that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  
Thus, according to the VA Compensation and Pension Service, when herbicide-related claims involving Thailand service are received, VA personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was thus adopted for application when a veteran alleged exposure to herbicides in Thailand.  It directs that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including at U-Tapao, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.

During his lifetime, the late Veteran was competent to report the geographical locations where he was stationed during military service.  He had presented credible oral and written testimony that, during his posting at the U-Tapao RTAFB from June 1970 to May 1971, he was assigned to work in areas that were in close proximity to the airbase perimeter while pursuing his military duties as a bomb loader, shuttling ordnance from a weapons storage depot located on the base perimeter to arm combat aircraft on the flightline.  As such, pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), his exposure to dioxin-based chemical herbicides during active duty is conceded.  

As the regulations recognize NHL as a disease presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. § 3.309(e)), the appellant's claim for service connection for NHL for accrued benefits purposes is therefore granted.  Any doubt that exists with regard to the merits of this claim is resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to service connection for the Veteran's cause of death.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015). 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015). 

The Veteran's official death certificate shows that he died in February 2009 at age 60, and that his cause of death was myelodysplastic syndrome secondary to chemotherapy for treatment of NHL.  Furthermore, in a July 2011 clinical statement, the Veteran's private family physician, Keith S. Defever, M.D., opined that the late Veteran's repeated exposure to dioxin in service, per his widow's reported history, directly contributed to his death by myeloplastic syndrome secondary to treatment for NHL. 

As previously discussed, the Board has granted service connection for NHL for accrued benefits purposes.  As such, service connection for the Veteran's cause of death must also therefore be granted as the disease that led to his death has been determined to be related to his period of active duty.  To the extent that any doubt may exist with regard to the merits of the appellant's claim, the benefit of the doubt will be conferred in her favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).  


ORDER

Service connection for non-Hodgkin's lymphoma for accrued benefits purposes is granted.

Service connection for the Veteran's cause of death is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


